89 N.Y.2d 878 (1996)
676 N.E.2d 71
653 N.Y.S.2d 542
The People of the State of New York, Respondent,
v.
John Mason, Appellant.
Court of Appeals of the State of New York.
Decided December 18, 1996.
Andrea G. Hirsch, New York City, for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Patsy Bonanno of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*880MEMORANDUM.
The order of the Appellate Division should be affirmed. Defendant was convicted of manslaughter in the first degree, criminally negligent homicide, and criminal possession of a weapon in the third degree, and sentenced to concurrent terms of 8 to 16 years, 2 to 4 years and 3½ to 7 years.
Although defendant initially argued that he had been deprived of his right to be present at a material stage of trial, defendant now concedes that the Appellate Division correctly found that he had not been erroneously excluded from sidebar conferences during questioning of potential jurors. Defendant's remaining claim of error is unpreserved.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.